Case: 18-14088    Date Filed: 10/01/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-14088
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 0:18-cr-60049-KMM-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

SHYANN LEE WILLIAMS,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (October 1, 2019)

Before WILLIAM PRYOR, GRANT, and ANDERSON, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Williams’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350–51 (11th Cir. 1993) (sentence appeal waiver will be enforced
               Case: 18-14088     Date Filed: 10/01/2019    Page: 2 of 2


if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399

F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues or even blatant error).




                                           2